Citation Nr: 0509729	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which in pertinent part denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran subsequently perfected this appeal.  

In December 2003, the Board remanded this claim for 
additional development.  The case has since returned to the 
Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran has a current bilateral hearing loss 
disability.  

3.  The veteran had a hearing loss disability for VA purposes 
in the left ear at entrance to service and service medical 
records do not support a finding that such preexisting 
disability increased during service.  

4.  There is no evidence of a compensable hearing loss 
disability within one year after discharge from service; and 
the preponderance of the evidence is against a finding that 
the veteran's bilateral hearing loss is causally related to 
noise exposure during service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in May 2002, April 2004, and October 2004, 
VA notified the veteran of the evidence necessary to 
substantiate a claim for service connection.  These letters 
also advised the veteran of his and VA's respective 
obligations with regard to obtaining evidence.  The veteran 
was specifically asked to notify VA if there was any other 
evidence or information he thought would support his claim, 
and he was requested to send VA any evidence in his 
possession that pertains to his claim.  

The November 2002 statement of the case (SOC) and the January 
2005 supplemental statement of the case (SSOC) collectively 
notified the veteran of the laws and regulations pertaining 
to his claim.  These documents also advised the veteran of 
the evidence of record, of the adjudicative actions taken, 
and of the reasons and bases for the decision.  

The veteran reported that he receives treatment at the VA 
medical center (VAMC) in Murfreesboro.  Extensive records 
were obtained from this facility and are associated with the 
claims folder.  The veteran was provided a VA audiological 
examination in May 2004.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2004).

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2004), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.  

The veteran underwent a VA audiometric examination in May 
2004 and was diagnosed with moderate high frequency 
sensorineural hearing loss.  Audiometric testing revealed 
puretone thresholds meeting the requirements of § 3.385 in 
both ears and thus, there is evidence of a current bilateral 
hearing loss disability.  

The veteran reported that he worked on airplanes during 
service and feels that this caused his hearing loss.  He is 
competent to provide evidence of noise exposure during 
service and can credibly do so when the record does not 
contain evidence to the contrary.  The veteran's DD-214 
indicates that his military occupational specialty (MOS) was 
"jet engine technician."  The Board agrees that this is a 
MOS likely to result in significant noise exposure and 
concedes evidence of acoustic trauma.  

On examination for enlistment in March 1966, puretone 
thresholds in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
25 (35)
25 (35)
20 (25)
LEFT
5 (20)
0 (10)
25 (35)
20 (30)
25 (30)

(Prior to November 1967, audiometric results were reported in 
ASA standards in the service medical records and the figures 
in parentheses are based on ISO standards to facilitate data 
comparison.)  The examiner noted borderline hearing loss, not 
considered disabling.  

In August 1966, the veteran presented with complaints that he 
could not hear very well and that it was hard to understand 
words.  He did not complain of decreased auditory acuity.  He 
stated that he has always had this problem but it seemed to 
get worse when he started basic training.  The examiner 
indicated that audiometric testing revealed essentially 
similar, in fact, somewhat better results than the induction 
audiogram.  

On examination for separation in December 1975, puretone 
thresholds in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
15
LEFT
10
10
20
25
10

On VA examination in May 2004, the veteran reported military 
noise exposure, a 5 year history of noise exposure in his job 
as a truck driver, and limited recreational exposures.  The 
examiner indicated that given the normal hearing sensitivity 
at the time of the veteran's exit examination, she could not 
relate his current hearing loss to military service.  She 
further indicated that it was more likely to be a normal, 
presbycusic hearing deficit.  

On review and considering the converted threshold values, the 
veteran appears to have had a hearing loss disability for VA 
purposes in the left ear at entrance to service (i.e. 3 
frequencies 26 decibels or greater).  The veteran underwent 
numerous audiometric examinations during service with varied 
results.  That is, some examinations showed a hearing loss 
disability for VA purposes in one or both ears, and some 
examinations did not indicate a hearing loss disability for 
VA purposes.  Examination for separation did not show a 
hearing loss disability for VA purposes in either ear.  

The Board acknowledges Hensley, supra and notes that a 
separation examination not meeting the requirements of 
§ 3.385 does not necessarily preclude service connection.  
However, the record does not contain any competent medical 
opinion relating the veteran's current hearing loss 
disability to his in-service noise exposure.  On the 
contrary, the May 2004 VA examiner indicated that the 
veteran's current hearing loss disability was not related to 
his military service.  The Board acknowledges the veteran's 
contentions that his hearing loss is related to service; 
however, he is not competent to render a medical etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

There is no evidence that any preexisting hearing loss was 
permanently aggravated during military service or that the 
veteran had a compensable hearing loss disability within one 
year after discharge.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


